Citation Nr: 0325245	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  03-03 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This appeal arises from an October 2002 rating decision of 
the Cleveland, Ohio Regional Office (RO).  The veteran 
provided testimony regarding this claim at an April 2003 
videoconference hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's post traumatic stress disorder (PTSD) is 
productive of occupational and social impairment with 
deficiencies in most areas.  

3.  The veteran's service connected disabilities prevent him 
from securing and following gainful employment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
are met, and the  veteran meets the requirements for a total 
disability rating based on individual unemployability due to 
service connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.15, 4.16, 
4.19, Diagnostic Code 9440 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total provided that where there are two or more 
disabilities, there shall be a least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  In 
determining whether an individual is unemployable by reason 
of service connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341.  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19.  

The RO has established service connection for PTSD, evaluated 
as 50 percent disabling; diabetes mellitus, evaluated as 20 
percent disabling; and tinnitus, evaluated as 10 percent 
disabling.  This represents a combined disability evaluation 
rating of 60 percent.
 
The veteran received a GED and he worked as an iron worker 
until 1984.  He has been unemployed since that time.

A January 2001 VA mental health clinic (MHC) notation shows 
that the veteran was seen for complaints of increasing 
depression.  He indicated that he felt like everything was 
closing in on him.  Psychiatric symptoms had increased during 
the last two years since his mother's death in 1999.  He 
reported having suffered two breakdowns in the 1970s.  
Symptoms included hypervigilence, startle response, frequent 
nightmares, flashbacks and being isolated in his home.  He 
reported having been unable to work for 15 years due to his 
psychiatric symptoms.  He last worked in 1984 as a 
steelworker.  A diagnosis of PTSD was rendered and a Global 
Assessment of Functioning (GAF) score of 45 was assessed.  

On VA psychiatric examination in March 2002, eye contact was 
fair to good.  The veteran was alert and oriented to person, 
place and time.  There was no memory loss or impairment 
except for one reported episode of memory loss relating to an 
injury during service.  Speech was slow, relevant and 
logical.  Mood was depressed.  He had poor impulse control.  
The veteran had a diminished interest in significant 
activities.  He had lost interest in music and he felt 
detached from others.  Affect was restricted in range.  He 
suffered from persistent symptoms of increased arousal, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance and an exaggerated startle response.  The 
diagnosis was PTSD and a GAF score of 49 was assessed.  

An August 2002 statement from the veteran's treating VA 
physician and therapist indicates that he was receiving 
regular treatment to include individual therapy and 
medication management for PTSD and major depression.  His 
psychiatric disability was considered to be chronic.  It was 
felt that his psychiatric condition had greatly affected the 
veteran's ability to maintain steady employment.  It was 
therefore opined that the veteran was unemployable currently.

The veteran testified in April 2003 that he was unable to 
work due to his service connected disabilities; that he had 
not worked since 1984; that he suffered from chronic daily 
PTSD symptoms; that he suffered from strange thoughts, 
terrible nightmares and panic attacks; that he did not have 
any friends; that he received ongoing treatment at the VAMC 
to include therapy and medication; and that his treating 
physician believed that he was not employable.

Based on the above record, the Board concludes the veteran's 
PTSD is more appropriately evaluated as 70 percent disabling.  
Under applicable criteria, a 70 percent evaluation is 
warranted for symptoms of PTSD productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4, Diagnostic Code 
9440.  Here, the Board considers the veteran's symptoms of 
hypervigilence, flashbacks, isolation, anger outbursts and 
difficulty in concentration to be essentially similar to 
those symptoms set forth in the rating schedule as suggestive 
of impairment with deficiencies in most areas such as work, 
family relations and mood.  Accordingly, he is considered to 
meet the criteria for a 70 percent evaluation for PTSD.  

Moreover, the Board concludes that the veteran has been 
unable to engage in substantially gainful employment during 
the pendency of this claim despite receiving ongoing VA 
psychiatric treatment to include individual therapy and 
medication.  On VA psychiatric examination in March 2002, a 
GAF score of 49 was assessed based on persistent 
symptomatology to include increased arousal, irritability, 
anger, having difficulty concentrating, hypervigilance and an 
exaggerated startle response.  The GAF score of 49 denotes an 
individual who is unable to maintain employment.  

The veteran's treating VA physician and therapist indicated 
in an August 2002 statement that the veteran's PTSD was 
chronic in nature, that this disability would require 
continuing ongoing treatment and that his PTSD greatly 
affected his ability to work.  In conclusion it was opined 
that the veteran was unemployable.  There is no medical 
opinion or evidence of record to the contrary.  Moreover, the 
veteran testified in April 2003 that his VA physician 
continued to believe that he was unemployable.  Numerous VA 
outpatient treatment records corroborate the severe and 
chronic nature of the veteran's service connected psychiatric 
disability.  

Accordingly, the Board finds that (by virtue of this 
decision) the veteran satisfies the schedular criteria for an 
award of TDIU benefits, and is in fact precluded from 
securing and following substantially gainful employment due 
to his service-connected disabilities.  Therefore, the appeal 
is granted.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), applies to 
the veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether the VCAA has been fully complied with 
which raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
However, as the benefit sought on appeal (entitlement to TDIU 
benefits) is being granted in full, the Board finds no 
prejudice has resulted to the veteran's due process rights.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 70 percent schedular evaluation for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



